Thayer, J.,
dissenting: Because the majority conclude that RSA 265:4, II requires no proof of a culpable mental state with respect to the resulting personal injury, I respectfully dissent. The majority’s holding dispenses with the general requirement of RSA 626:2,1, that a culpable mental state be proven with respect to each material element of an offense. In the context of RSA 265:4, II, personal injury is *451clearly a material element. I would hold, therefore, that the State is required to prove a culpable mental state with respect to the personal injury element, which would result in RSA 631:2-a, 1(b) being a lesser-included offense of RSA 265:4, II. Accordingly, I would reverse.